UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-32904 BIG BEAR MINING CORP. (Exact name of registrant as specified in its charter) Nevada 20-4350483 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 60 E Rio Salado Parkway, Suite 900, Tempe, Arizona (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 89,180,000 common shares issued and outstanding as of August 18, 2011 PART I - FINANCIAL INFORMATION Item1.Financial Statements These consolidated financial statements have been prepared by our company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted in accordance with such SEC rules and regulations. In the opinion of management, the accompanying statements contain all adjustments necessary to present fairly the financial position of our company as of June 30, 2011, and our results of operations, and our cash flows for the three and six month period ended June 30, 2011 and 2010, and the period from inception through June 30, 2011. The results for these interim periods are not necessarily indicative of the results for the entire year. The accompanying financial statements should be read in conjunction with the financial statements and the notes thereto filed as a part of our company’s Form 10-K. F-1 BIG BEAR MINING CORP. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS ASSETS June 30, December 31, (Unaudited) Current assets: Cash and cash equivalent $ $ Restricted cash - Prepaid expenses Total current assets Equipment, net Mineral properties Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accounts payable – related party Total current liabilities Other liability Total liabilities COMMITMENTS STOCKHOLDERS' EQUITY Common stock, $.001 par value, 1,500,000,000 shares authorized,86,180,000 and 81,890,000 shares issued and outstanding as at June 30, 2011 and December 31, 2010 respectively Additional paid-in-capital Deficit accumulated during the exploration stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to financial statements F-2 BIG BEAR MINING CORP. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Months Ended June 30, 2011 and 2010 and the Period from April 14, 2005 (Inception) through June 30, 2011 (Unaudited) Three Months ended June 30, 2011 Three Months ended June 30, 2010 Six Months ended June 30, 2011 Six Months ended June 30, 2010 Inception through June 30, 2011 Expenses: General and administrative $ Consulting and management Mineral exploration Net loss from operations ) Other income: Interest income 13 39 Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to financial statements F-3 BIG BEAR MINING CORP. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2011 and 2010 and the Period from April 14, 2005 (Inception) through June 30, 2011 (Unaudited) Six Months Ended Six Months Ended Inception through June 30, June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustment to reconcile net loss to cash used in operating activities Shares issued for services Depreciation expense - Changes in operating assets and liabilities: Restricted cash - - Prepaid expenses ) ) Accounts payable ) Accounts payable – related party ) - Other liability - - CASH FLOWS USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of equipment - - ) Acquisition of mineral properties ) ) ) CASH FLOWS USED IN INVESTING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH ) Cash, beginning of period - Cash, end of period $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $
